DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-7 are currently being examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on February 26, 2019. It is noted, however, that applicant has not filed a certified copy of the foreign No. 2019-000680 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Abeler (US 2004/0103702 A1) in view of Yoshida (US 2010/0108486 A1).1) Regarding Claim 1, Abeler discloses a key accessory (Fig. 1: housing 4) to be attached to surfaces of a holding part of a key (Fig. 1: key body 2), the key accessory comprising: 	a deforming member (Fig. 1: switch 12) configured to be deformed by a holding force applied when a user carries out a locking operation with the key (¶0052 with regard to the switch being pressed indicate a locked status). 	As per the limitation a restoring member configured to cause the deforming member having a shape after having been deformed by the holding force to restore to its original shape before the deformation. 	Abeler system uses a press switch.  	Yoshida discloses, in ¶0013, the concept of configuring a press button to deform when a pressing force (corresponding to a holding force) is applied and then restoring the dome button shape when the pressing force is released. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a press button to deform when a pressing force is applied and then restoring the dome button shape when the pressing force is released as taught by Yoshida, into the system as taught by Abeler, with the motivation to enhance the press button and restoring features of the system. 	2) Regarding claim 2, Abeler and Yoshida teach wherein the deforming member has a curved surface (Abeler: Fig. 1; Yoshida: ¶0013-14; ¶0022; ¶0045), and the deforming member before the deformation is shaped such that the deforming member is bowed outwardly with respect to the surfaces of the holding part of the key (Abeler: Fig.2; Yoshida: Fig. 2), whereas the deforming member after the deformation is shaped such that the deforming member is bowed inwardly with respect to the surfaces of the holding part of the key (Abeler: Fig.2; Yoshida: Fig. 2). 	3) Regarding claim 3, Abeler and Yoshida teach wherein the deforming member is a metallic member (Abeler: Fig.2; Yoshida: Fig. 2).
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abeler in view of Yoshida, and in further view of Jung et al. (“Jung”, US 2010/0264007 A1). 	1) Regarding claim 4, as per the limitation wherein the restoring member transmits, to the deforming member having the shape after the deformation, a pressing force applied by the user to cause the deforming member to restore to its original shape before the deformation. 	Jung discloses, in ¶0146-147, the concept of providing a restoring force to a dome press switch when force is applied. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a restoring force to a dome press switch when force is applied as taught by Jung, into the system as taught by Abeler and Yoshida, with the motivation to enhance the press button features of the system.
Allowable Subject Matter
Claim(s) 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 6703919 B2; US 8085125 B2; US 5025426 A; US 20130145802 A1, press actuated key accessory systems.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684